DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.

Maintained and Modified Claim Rejections - 35 USC § 102
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6 and 8-20 remain rejected under 35 U.S.C. 102(b) as being anticipated by Smith et al. (US 2010/0093537; published: April 15, 2010; of record).
sequentially or simultaneously, to a plant or seed induces beneficial responses in plant growth and yield ([0014]). Smith et al. teach that an effective amount of the composition is an amount that increases plant growth or crop yield when compared with the growth or crop yield (e.g., bu/acre) of plants or seeds that have not been treated with the composition (limitation of claim 1; [0022] and Examples). Smith et al. teach that the LCO is present at a concentration of between about 10-5 M to about 10-14 M (limitation of instant claim 4; claims 28 and 32). As indicated in the Examples, the LCOs of Smith et al. are produced by Rhizobium leguminosarum bv. viceae, which are the same LCOs of instant claims 2-3 (as indicated by Applicants' specification: [0011]); therefore, the compositions of Smith et al. read on the limitations of claims 1-3.

Smith et al. teach that the LCO’s may be utilized in various forms of purity and may be used alone or with rhizobia (i.e., a diazotroph) (limitation of instant claim 6; [0011-0012] and [0015]).
With regards to instant claims 9-13, Smith et al. teach that for seed treatment, the composition is applied to seeds in a single application, and the seeds may be planted immediately or stored before planting ([0023]). A recitation of the intended use of the claimed invention, effect of the treated seed with various times of storage (at least 3 months to at least 24 months) in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regards to the plant, Smith et al. teach that the composition is applied to field-grown plants, legumes or non-legumes; specifically, soybeans, corn, rice, barley, wheat and cotton (limitations of claims 14-20; [0023] and Examples).
Therefore, by teaching all the limitations of claims 1-4, 6 and 8-20, Smith et al. anticipate the instant invention as claimed.

Maintained and Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.
3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 8-20 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2010/0093537; published: April 15, 2010; of record), in view of Hnatowich et al. (US 2010/0099560; published: Apr. 22, 2010; in IDS filed 2/11/19).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Smith et al. is directed to compositions and method for enhancing plant growth and crop yield in legumes and non-legumes (limitation of instant claims 14 and 16; Abstract). Smith et al. method for enhancing plant growth or crop yield comprising sequentially administering to a plant or seed, in either order, a first composition comprising at least one lipo-chitooligosaccharide (LCO) in an effective amount for enhancing plant growth or crop yield, and a second composition comprising at least one chitinous compound (or flavonoid) in an effective amount for enhancing plant growth or crop yield, wherein the chitinous compound is selected from the group consisting of chitins and chitosans (limitations of instant claim 1; claims 27 and 30, [0018]). It is noted that in this method the first composition contains LCO and is devoid of chitans, chitosans, flavonoids and herbicides (limitation of instant claim 1). Smith et al. teach that the examples demonstrate that application of an LCO compound and chitin/chitosan, either sequentially or simultaneously, to a plant or seed induces beneficial responses in plant growth and yield ([0014]). Smith et al. teach that an effective amount of the composition is an amount that increases plant growth or crop yield when compared with the growth or crop yield (e.g., bu/acre) of plants or seeds that have not been treated with the composition (limitation of claim 1; [0022] and Examples). Smith et al. teach that -5 M to about 10-14 M (limitation of instant claim 4; claims 28 and 32). As indicated in the Examples, the LCOs of Smith et al. are produced by Rhizobium leguminosarum bv. viceae, which are the same LCOs of instant claims 2-3 (as indicated by Applicants' specification: [0011]); therefore, the compositions of Smith et al. read on the limitations of claims 1-3.
With regards to instant claim 8, Smith et al. teach other additives that may be applied either simultaneously or sequentially include pesticides (e.g., fungicides, insecticides, herbicides, and nematicides). It is noted that instant claim 8 is interpreted as an additional pesticide, wherein the pesticide does not include herbicides because independent claim 1 recites that the composition is devoid of herbicides, which a person of ordinary skill in the art would understand is a species of pesticide. 
Smith et al. teach that the LCO’s may be utilized in various forms of purity and may be used alone or with rhizobia (i.e., a diazotroph) (limitation of instant claim 6; [0011-0012] and [0015]).
With regards to instant claims 9-13, Smith et al. teach that for seed treatment, the composition is applied to seeds in a single application, and the seeds may be planted immediately or stored before planting ([0023]). A recitation of the intended use of the claimed invention, effect of the treated seed with various times of storage (at least 3 months to at least 24 months) in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Smith et al. does not teach wherein the composition further comprises one or more phosphate-solubilizing microorganism, as required by instant claim 5.  However, such deficiency is cured by Hnatowich et al. 
Hnatowich et al, which is directed to method of enhancing growth conditions for plants by growing the plants in soil, teach a method that comprises growing the plants in soil containing, in proximity to the plant roots, both a phosphorus source and at least two strains of the fungus Penicillium, particularly P. bilaiae, more particularly strains NRRL 50162 and NRRL 50169 or coating a plant seed with inoculums of at least two strains of the fungus Penicillium, in particular P. bilaiae and/or P. gaestrivorus (Abstract, [0011] and [0013]).
Finding of Prim a Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (LCO + P. bilaiae (e.g., strains NRRL 50162 and NRRL 50169) for the purpose of enhancing plant growth), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-1).
prima facie obvious at the time the invention was made.

Claims 1-20 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2010/0093537; published: April 15, 2010; of record), in view of Harvey et al. (WO 2010/037167; published: Apr. 8, 2010; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Smith et al. is directed to compositions and method for enhancing plant growth and crop yield in legumes and non-legumes (limitation of instant claims 14 and 16; Abstract). Smith et al. method for enhancing plant growth or crop yield comprising sequentially administering to a plant or seed, in either order, a first composition comprising at least one lipo-chitooligosaccharide (LCO) in an effective amount for enhancing plant growth or crop yield, and a second composition comprising at least one chitinous compound (or flavonoid) in an effective amount for enhancing plant growth or crop yield, wherein the chitinous compound is selected from the group consisting of chitins and chitosans (limitations of instant claim 1; claims 27 and 30, [0018]). It is noted that in this method the first composition contains LCO and is devoid of chitans, chitosans, flavonoids and herbicides (limitation of instant claim 1). Smith et al. teach that the examples demonstrate that application of an LCO compound and chitin/chitosan, either sequentially or simultaneously, to a plant or seed induces beneficial responses in plant growth and yield ([0014]). Smith et al. teach that an effective amount of the composition is an amount that increases plant growth or crop yield when compared with -5 M to about 10-14 M (limitation of instant claim 4; claims 28 and 32). As indicated in the Examples, the LCOs of Smith et al. are produced by Rhizobium leguminosarum bv. viceae, which are the same LCOs of instant claims 2-3 (as indicated by Applicants' specification: [0011]); therefore, the compositions of Smith et al. read on the limitations of claims 1-3.
With regards to instant claim 8, Smith et al. teach other additives that may be applied either simultaneously or sequentially include pesticides (e.g., fungicides, insecticides, herbicides, and nematicides). It is noted that instant claim 8 is interpreted as an additional pesticide, wherein the pesticide does not include herbicides because independent claim 1 recites that the composition is devoid of herbicides, which a person of ordinary skill in the art would understand is a species of pesticide. 
Smith et al. teach that the LCO’s may be utilized in various forms of purity and may be used alone or with rhizobia (i.e., a diazotroph) (limitation of instant claim 6; [0011-0012] and [0015]).
With regards to instant claims 9-13, Smith et al. teach that for seed treatment, the composition is applied to seeds in a single application, and the seeds may be planted immediately or stored before planting ([0023]). A recitation of the intended use of the claimed invention, effect of the treated seed with various times of storage (at least 3 months to at least 24 months) in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably 
With regards to the plant, Smith et al. teach that the composition is applied to field-grown plants, legumes or non-legumes; specifically, soybeans, corn, rice, barley, wheat and cotton (limitations of claims 14-20; [0023] and Examples).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Smith et al. do not teach wherein the composition further comprises one or more phosphate-solubilizing microorganism and one or more mycorrhizal fungi, as required by instant claims 5 and 7.  However, such deficiency is cured by Harvey et al. 
Harvey et al. is directed to the use of penicillium to enhance plant growth, method of enhancing growth (Title). Harvey et al. teach a method of enhancing plant growth by coating plant seeds with a composition comprising Penicillium bilaiae (i.e., phosphate-solubilizing microorganism) in combination with other beneficial mircoorganisms such as vesicular arbuscular mycorhizal fungi.
Finding of Prim a Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (LCO + P. bilaiae + mycorrhizal fungi for the purpose of enhancing plant growth), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-1).
prima facie obvious at the time the invention was made.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 12-17 of U.S. Patent No. 10,239,798
Claims 1-27 of U.S. Patent No. 8,992,653
Claims 1-28 of U.S. Patent No. 9,414,592
Claims 1-28 of U.S. Patent No. 9,414,591
Claims 24-28 of U.S. Patent No. 9,055,746
Claims 1-40 of U.S. Patent No. 9, 955,475 
Claim 10 of U.S. Patent No. 10,206,396
Claims 24-28 of U.S. Patent No. 9,055,747
Claims 22-26 of U.S. Patent No. 8,946,119
Claims 1-40 of U.S. Patent No. 9,554,575
Claims 1-20 of U.S. Patent No. 10,188,104
Claims 23-54 of U.S. Patent Application 14/345,057
Claims 1-13 and 15-19 of U.S. Patent Application 15/954,808
Claims 8-10 and 12-20 of U.S. Patent Application 16/304,339
Claims 1-20 of U.S. Patent Application 16/218,608
Claims 21, 23, 25-26, 28, 30 and 34-43 of U.S. Patent Application 15/906,886

With regards to the abovementioned patent applications (14/345,057; 15/954,808; 16/304,339; 16/218,608; 15/906,886), this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the 102 and 103 rejections should be reconsidered and withdrawn because Smith et al. expressly and unequivocally teaches away from the claimed subject matter (Remarks: p. 5).
This is not found persuasive. In response, the Examiner first notes that the Applicant did not indicate what the prior art of record, Smith et al., was teaching away from. The Examiner speculates that Applicants are arguing that Smith et al. teach away from the claimed composition, wherein the composition is devoid of chitins, chitosans, flavonoids and herbicides, as such was a new addition in the amendment to independent claim 1. In a review of the prior art, the Examiner notes that there are some embodiments which include chitins, chitosans, flavonoids and herbicides; however, Smith et al. also teach embodiments wherein the composition can include LCO’s without these additional ingredients (see modified rejection above for a detailed description of the prior art and how such reads on the instant limitations). The Examiner also directs attention to MPEP §2123, which states: “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617